DETAILED ACTION
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 is recited as a system and should be dependent on claim 15 and not claim 1.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 15 of U.S. Patent No. 10607086. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
Current application 
US Patent 10607086
8. A computer-implemented method comprising: 

analyzing a first one or more instances of video content (corresponding to performing a facial recognition analysis on frames of one or more instances of video content) to select a first plurality of frames (corresponding to selecting one or more frames from the identified plurality of frames), each containing a respective group of pixels determined to depict a first content entity (corresponding to depiction of the first content entity); generating a first plurality of instances of web content, each including a depiction of one of the frames from the plurality of frames in association with the first content entity; 



































monitoring interactions (corresponding to the monitoring interactions) with the plurality of instances of web content across a plurality of client devices see claim 4; 

selectively removing one or more frames (corresponding to updating a strength of the association between the selected one or more frames) from the selected plurality of frames to produce a modified plurality of frames, based on the monitored interactions see claim 4; and 

generating a second plurality of instances of web content, each including a depiction of one of the frames from the modified plurality of frames in association with the first content entity.


selecting a first content entity from a plurality of predefined content entities;  performing a facial recognition analysis on frames of one or more instances of video content to identify a plurality of frames and, for each of the plurality of frames, a respective measure of confidence that the frame contains a depiction of the first content entity; 
 
determining a measure of quality for each of the identified plurality of frames, based on at least one of a measure of motion within the frame, a 
measure of blur within the frame, a measure of brightness for the frame, a measure of contrast for the frame, a measure of bit depth relating to the frame, and an overall image quality score for the frame;  

selecting one or more frames from the identified plurality of frames, based on the measures of 
quality and the measures of confidence;  

associating the selected one or more 
frames with the first content entity;  and 

generating a web object that is associated with the first content entity and that includes a depiction of the selected one or more frames in association with an instance of video content.


4.  The method of claim 1, wherein selecting one or more frames from the identified plurality of frames based on the measures of quality and the 
measures of confidence further comprises selecting two or more frames from the identified plurality of frames, and the method further 
comprising: 

generating a plurality of instances of web content associated with the first content entity and containing generated web objects that each include a depiction of one of the selected two or more frames;  

providing the generated plurality of 
instances of web content to a plurality of client devices;  

monitoring interactions with the generated plurality of instances of web content on the 
plurality of client devices;  

updating a strength of the association between 
the selected one or more frames and the first content entity, based on the monitored interactions;  and 

selecting at least one of the two or more frames, 
based on the updated strength of the association.



Dependent claims 2- 7, 9- 14 and 16- 20 of the current application recite the same limitations in different language to claims 1- 15. Accordingly, although the conflicting claims of the current application and the US Patent are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “monitoring interactions with the plurality of instances of web content…”; it is unclear whether it is same the web content which appears as recited in line 4 or it is a new web content.
Claim 8 recites “generating a second plurality of instances of web content…”; it is unclear whether it is the web content which appears as recited in line 4 or it is a new web content.
Claim 8 recites “analyzing a first one or more instances of video content to select a first plurality of frames, each containing a respective group of pixels determined to depict a first content entity”; the video content is used to select a first plurality of frames, each containing a respective group of pixels; however, there is no operations using the “group of pixels” / and or processing of the “group of pixels” thereafter in the current claim or other dependent claims, making the claim unclear; the metes and bounds of the claim is unclear.
was displayed on one the plurality of client devices”; however, no web content is displayed before; the metes and bounds of the claim is unclear.
Claim 11 recites “determining…that the frame contains”; it is unclear which frame is being referred to.

Claim 8 recites the limitation "…from the plurality of frames" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "…from the plurality of instances of web content" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "…from the selected plurality of frames" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "…the selected plurality of frames" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "…the selected plurality of frames" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "…the depiction of the frame" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "…selecting one or more frames" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2 and 16 have similar issues (see claim 9 supra) and are rejected using the same rational.
Claims 3- 7, 10- 14 and 17- 20 have similar issues and are rejected by the virtue of dependence from indefinite antecedent base claims, 1, 8 and 15, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Belyaev et al (US PAP 2015/ 0020106), “Belyaev” in view of Poniatowki et al (US PAP 2011/ 0135283), “Poniatowki”.

 analyzing a first one or more instances of video content to select a first plurality of frames, each containing a respective group of pixels determined to depict a first content entity (i.e., video content can be ranked based on the physical/digital characteristics of the video content (e.g., resolution quality, duration, color quality, sound quality, etc.), in which video content satisfying a predetermined threshold for video/audio quality are kept and other video content be discarded) see for example [0054 and 78]; [0064] discloses “a display component such as a client component 210 is configured to receive the communicated content via the channel 107 and render the content to a display (e.g., a touch screen, panel display or the like) that generates the updated video content associated with the updated video content selection in the display component via the personalized video channel 107 in response to an updated video content selection input being received); 
monitoring interactions with the plurality of instances of web content across a plurality of client devices (i.e., communicate a sequence of the video content from the plurality of media sources, as well as communicate various media content portions based on user profile data, ranks, weightings and associated metadata of video content identified for a dynamic user experience that can be predetermined on a schedule for the user automatically and/or selected by the user, in which the system further adapts for dynamic scheduling thereafter.  For example, the streaming component 120 is configured to communicate an updated video content selection and a display component such as a client component 210 is configured to receive the communicated content via the channel 107 and render the content to a display (e.g., a touch screen, panel display or the like) that generates the updated video content associated with the updated video content selection in the display component via the personalized video channel 107 in response to an updated video content selection input being received) see for example [0064 and 84]; [0076- 77, 91, 100, 118 and 125] also disclose similar limitation. It is noted that the abstract discloses “…Video content from the media sources can be streamed via the personalized channel and selected from various media sources that comprise a web data feed to communicate video content from the web data feed via a personalized video channel”.
Belyaev does not explicitly teach selectively removing one or more frames from the selected plurality of frames to produce a modified plurality of frames, based on the monitored interactions; and generating a second plurality of instances of web content, each including a depiction of one of the frames from the modified plurality of frames in association with the first content entity.
However, Poniatowki explicitly teaches selectively removing one or more frames from the selected plurality of frames to produce a modified plurality of frames, based on the monitored interactions; and generating a second plurality of instances of web content, each including a depiction of one of the frames from the modified plurality of frames in association with the first content entity (i.e., video frames may be deleted as they are displayed and replaced with new video frames received in a content stream) see for example [0094]; [0080] discloses “A video frame (e.g., an HD video frame) stored in a frame buffer may be modified dynamically by the central processing unit overlay additional content (e.g., information about the frame, program info, a chat message, system message, web content, pictures, an electronic programming guide, or any other suitable content) on top of the video frame, manipulate the video frame (e.g., stretching, rotation, shrinking, etc.), or replace the video frame in real time” and [145] discloses web related RSS feeds (see the definition provided below).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Poniatowki into Belyaev to provide a processing unit used to modify media content (e.g., scale a video frame), analyze media content, decompress media content, compress media content, etc., wherein a video frame (e.g., an HD video frame) stored in a frame buffer may be modified dynamically by the central processing unit to overlay additional content (e.g., information about the frame, program info, a chat message, system message, web content, pictures, an electronic programming guide, or any other suitable content) on top of the video frame, manipulate the video frame (e.g., stretching, rotation, shrinking, etc.), or replace the video frame in real time, thus an electronic programming guide, advertisement information that is dynamically selected, media content information, or any other text/graphics may be written onto a video frame stored in a frame buffer to superimpose the additional content on top of the stored video frame, and the central processing unit may be used for processing communication with any of the input and/or output devices associated with the media device, for example, a video frame which is dynamically modified in real time may subsequently be transmitted for display and the central processing unit may be used to communicate with other media devices to perform functions related to 
Note; the online Wikipedia.org defines RSS feeds as “RSS is a web feed that allows users and applications to access updates to websites in a standardized, computer-readable format. These feeds can, for example, allow a user to keep track of many different websites in a single news aggregator.
As per claims 2, 9 and 16, Belyaev teaches communicate a sequence of the video content from the plurality of media sources, as well as communicate various media content portions based on user profile data, ranks, weightings and associated metadata of video content identified for a dynamic user experience that can be predetermined on a schedule for the user automatically and/or selected by the user, in which the system further adapts for dynamic scheduling thereafter.  For example, the streaming component 120 is configured to communicate an updated video content selection and a display component such as a client component 210 is configured to receive the communicated content via the channel 107 and render the content to a display (e.g., a touch screen, panel display or the like) that generates the updated video content associated with the updated video content selection in the display component via the personalized video channel 107 in response to an updated video content selection input being received) see for example [0064 and 84]; [0076- 77, 91, 100, 118 and 125] also disclose similar limitation; Poniatowki explicitly teaches calculating, for each of the selected plurality of frames, a respective interaction score frame buffer may be modified dynamically by the central processing unit (165) to overlay additional content (e.g., information about the frame, program info, a chat message, system message, web content, pictures, an electronic programming guide, or any other suitable content) on top of the video frame, manipulate the video frame (e.g., stretching, rotation, shrinking, etc.), or replace the video frame in real time” and [145] discloses web related RSS feeds.
As per claims 3, 10 and 17, Belyaev teaches analyzing a second one or more instances of video content to select a second plurality of frames, each containing a respective group of pixels determined to depict the first content entity; combining the second plurality of frames with the modified plurality of frames, to produce a combined plurality of frames; and generating a third plurality of instances of web content, each including a depiction of one of the frames from the combined plurality of frames in association with the first content entity (i.e., video content is identified from various media sources (e.g., RSS feeds--web data feeds (see the definition supra), or other sources) and further analyzed for data related to the content, the media source and video content characteristics in order to queue the video and present it via the personalized video channel, wherein as video content changes and/or becomes newly added family videos, recently released video rentals, recently aired programming, current news broadcast, and the like) video content options for viewing content from various media sources can become updated for the personalized channel and update predicted content) see for example [0032].
As per claims 4, 11 and 18, Belyaev teaches analyzing the first one or more instances of video content to identify a set of frames that each contain a respective depiction of the first content entity; determining a measure of quality for each of the identified set of frames; and determining, for each of the identified set of frames, a respective measure of confidence that the frame contains the depiction of the first content entity (i.e., Video content can be identified as a possible selection from among many different media sources, such as an RSS feed, a video subscription service, web page, web portal/site, a broadcast (wirelessly/wired), social networking site, personal video libraries and like media sources.  In order to ascertain what content could be preferable to the user, the ranking component can dynamically rank identified video content based on topics within the video content.  In other embodiments, the video content can be ranked according to the correlation with other user preferences (e.g., likes, dislikes, settings for content) and/or classification criteria (e.g., language, audience category--PG, G, etc., other ratings, genre, performer, etc.) as identified or set by user profile data.  Additionally or alternatively, video content can be ranked based on the physical/digital characteristics of the video content (e.g., resolution quality, duration, color quality, sound quality, etc.), in which video content satisfying a predetermined kept and other video content be discarded) see for example [0054- 55]; [0078] also discloses similar limitation.
As per claims 5, 12 and 19, Belyaev teaches selecting one or more frames from the identified set of frames, based on the measures of quality and the measures of confidence see for example [0054- 55 and 78].
As per claims 6, 13 and 20, Belyaev teaches determining a placement of at least one of the second plurality of instances of web content within a page comprising a third plurality of instances of web content (i.e., web page feeds/ update) see for example [0037, 51, 60, 68, 92 and 92]; Poniatowki also teaches similar limitation in [0040, 45 and 47].
As per claims 7 and 14, Belyaev teaches the page comprising the third plurality of instances of web content is not associated with the first content entity (i.e., video frames may be deleted as they are displayed and replaced with new video frames received in a content stream) see for example [0094]; [0080] discloses “A video frame (e.g., an HD video frame) stored in a frame buffer may be modified dynamically by the central processing unit (165) to overlay additional content (e.g., information about the frame, program info, a chat message, system message, web content, pictures, an electronic programming guide, or any other suitable content) on top of the video frame, manipulate the video frame (e.g., stretching, rotation, shrinking, etc.), or replace the video frame in real time” and [145] discloses web related RSS feeds.
Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov